DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.17/139,534 filed on 31 December 2020.  
Claims 1-18 are pending.  Claims 1, 7 and 13 are independent claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged, which is for Provisional Application No. 62/956,918 filed on 03 January 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyle (US PGPUB No. 2019/0333165 A1).

Regarding claim 1, Lyle teaches a method for syncing asynchronously received sequential data transmissions from disparate sources, the method comprising:
receiving, by one or more computing devices, data transmissions from a plurality of disparate sources, each data transmission including a timestamp and an identifier of a respective disparate source (Lyle ¶0043 and Fig. 2, i.e., data from disparate sources are received), wherein the timestamp corresponds to at least one of (a) a date and time that data in the data transmission was generated, collected, or received by the respective disparate source (Lyle Fig. 2, i.e., data received from disparate sources include corresponding time stamps), or (b) a date and time that the respective disparate source attempted to transmit the data transmission;
normalizing, by the one or more computing devices, data of the data transmissions to be in a specified format (Lyle ¶0043, i.e., data records from disparate sources are normalized to the same format);
sorting, by the one or more computing devices, the normalized data of the data transmissions in chronological order based on the timestamp included in each data transmission (Lyle ¶0042, i.e., data records are sorted by timestamp);
grouping, by the one or more computing devices, the normalized data based on the identifiers of the disparate sources (Lyle ¶0048 and Fig. 3, i.e., data records are grouped); and
storing, by the one or more computing devices, the normalized data of the data transmissions in a data storage facility based on the identifiers of the disparate sources and the sorted order of the data (Lyle ¶0044 and Fig. 3, i.e., summary database record fields 310 are stored).

As to claim 2, Lyle also teaches the method of claim 1, further comprising obtaining, by the one or more computing devices, data from at least one of the disparate sources, using an application executing on the at least one disparate source (Lyle ¶0042, i.e., data is received by manual input, semiautomated input, or automatic input from client computing devices).

As to claim 4, Lyle also teaches the method of claim 1, wherein the data in at least one data transmission is received in a different format from the specified format (Lyle ¶0043, “Once the data record packets are accessible in the database 208, the records can be placed in, and can follow the same format”).

Regarding claim 7, Lyle teaches a system for syncing asynchronously received sequential data transmissions from disparate sources, the system comprising: 
a memory (Lyle Fig. 15); 
a processor coupled to a memory (Lyle Fig. 15), the processor configured to perform the same method as recited in claim 1.
Claim 7 is similarly reject. 

	Claim 8 recites the limitations substantially similar to those of claim 2 and is similarly rejected. 

Claim 10 recites the limitations substantially similar to those of claim 4 and is similarly rejected. 

Claim 13 recites the limitations substantially similar to those of claim 1 and is similarly rejected. 

Claim 14 recites the limitations substantially similar to those of claim 2 and is similarly rejected. 

Claim 16 recites the limitations substantially similar to those of claim 4 and is similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyle  in view of Fukuoka et al. (JAPAN Publication No. JP524587B2 with English translation downloaded from Google Patents, hereinafter “Fukuoka”).

As to claim 3, Lyle teaches the method of claim 1 but fails to explicitly teach wherein a date in the timestamp of at least one data transmission is different from a date the at least one data transmission was received. However, Fukuoka teaches a date in the timestamp of at least one data transmission is different from a date the at least one data transmission was received (Fukuoka page 12, paragraph 9, i.e., the creation date is different from the transmission date). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyle by incorporating the teachings of Fukuoka. The motivation would be to provide a corrected date expression based on the determined deviation between the create date and the transmission date (Fukuoka page 12, paragraph 9).

Claim 9 recites the limitations substantially similar to those of claim 3 and is similarly rejected. 

Claim 15 recites the limitations substantially similar to those of claim 3 and is similarly rejected. 

Claims 5-6, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyle  in view of Ofek et al. (U.S. PGPUB No. 2011/0288877 A1, hereinafter “Fukuoka”).

As to claim 5, Lyle teaches the method of claim 1 but fails to explicitly teach wherein the disparate source is a data collection device configured to track and collect sequential health datasets of a user. However, Ofek teaches the disparate source is a data collection device configured to track and collect sequential health datasets of a user (Ofek ¶0212, i.e., a SmartWatch). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyle by incorporating the teachings of Ofek. The motivation would be to enable continuous monitoring of a population, e.g., patients, with a defined medical information space. Such information space provides the ability to interprets the data to generate healthcare delivery recommendations (Ofek ¶0212).

As to claim 6, Lyle teaches the method of claim 1 but fails to explicitly teach further comprising triggering, by the one or more computing devices, an action based on dates included in the timestamps of each of the data transmissions and the disparate source identifier of each of the data transmissions. However, Ofek teaches triggering, by the one or more computing devices, an action based on dates included in the timestamps of each of the data transmissions and the disparate source identifier of each of the data transmissions (Ofek ¶0668, “It is realized by a call from a scheduling system to the ClusterUpdatesService typically under a suitable specialized interface termed herein ProactiveClusterUp dates Service”). t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyle by incorporating the teachings of Ofek. The motivation would be to maintain Patient Identifies when vendor is unable to push updates to the system (Ofek ¶0668).

Claim 11 recites the limitations substantially similar to those of claim 5 and is similarly rejected. 

Claim 12 recites the limitations substantially similar to those of claim 6 and is similarly rejected. 

Claim 17 recites the limitations substantially similar to those of claim 5 and is similarly rejected. 

Claim 18 recites the limitations substantially similar to those of claim 6 and is similarly rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157